ACCEPTED
                                                                                        14-14-00652-CR
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                    6/2/2015 1:26:31 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                        No. 14-14-00652-CR
                                 In the
                           Court of Appeals              FILED IN
                                For the           14th COURT   OF APPEALS
                                                     HOUSTON, TEXAS
                     Fourteenth District of Texas  6/2/2015 1:26:31 PM
                              At Houston          CHRISTOPHER A. PRINE
                                                Clerk
                             No. 1434552
                      In the 178th District Court
                       Of Harris County, Texas
                      
                   JOSE ALFREDO DOMINGUEZ
                               Appellant
                                   V.
                      THE STATE OF TEXAS
                                Appellee
                      
    STATE’S FINAL MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                        

TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for an

extension of time in which to file its appellate brief and in its motion, would show

the Court the following:

         1. The State charged the appellant with capital murder by intentionally

         causing the death of Ercile Johnson during the course of a burglary, and

         the jury found the appellant guilty (CR – 6, 82; 6 RR 35). The trial court

         sentenced him in accordance with the jury’s verdict to life in prison

         without parole in the Texas Department of Criminal Justice,

         Institutional Division (CR – 83-84; 6 RR 36). The appellant filed a timely
notice of appeal, and the trial court certified that he had the right to

appeal (CR – 86-88). After two extensions the State’s brief is due on June

5, 2015. The State seeks an additional and final extension of 30 days to

file its brief, until July 3, 2015. The following facts are relied upon to

show good cause for an extension of time to allow the State to file its

brief:

   a. The record in this case is over 48 megabytes in length split over 8
         volumes and will take some time to process. The appellant brings
         three points of error, one of which is ineffective assistance alleging
         six separate ways counsel was deficient. The undersigned attorney
         has completed review of the record and is now in the process of
         addressing the appellant’s complaints.

   b. During the previous two months, while reading the record in this
         case, the undersigned attorney filed 5 other appellate briefs.

   c. As part of her duties as an appellate team member to the
         misdemeanor courts, the undersigned attorney completed 29
         research projects for trial lawyers assigned to her in the last two
         months, including assisting trial court prosecutor prepare for
         Motion for New Trial hearing in The State of Texas v. Charles Trahan,
         1974704, the results of which the State has filed notice of appeal.

   d. Last month, the undersigned attorney was unable to access her
         office due to the severe flooding of Houston that occurred after
         Memorial Day weekend. The Harris County Criminal Justice
         Center was closed May 26-27, 2015.

   e. Last month, the undersigned attorney attended a previously
         scheduled CLE by UT Law CLE: The Court of Criminal Appeals
         Conference in Austin, Texas from May 27-29, 2015 to maintain her
         State mandated CLE requirements.
f. The undersigned attorney was also involved in completing the
  following written appellate projects since the appellant filed his
  brief:

   (1)    William Delacruz v. The State of Texas
          No. 01-14-00606-CR
          Brief filed March 9, 2015
   (2)    Eladio Castro Najera v. The State of Texas
          No. 14-14-00400-CR
          Brief filed March 19, 2015
   (3)    James Jones v. The State of Texas
          No. 14-14-00404-CR
          Brief filed April 24, 2015
   (4)    Randy Segura v. The State of Texas
          No. 01-14-00955-CR
          Brief filed April 9, 2015
   (5)    Jeremy Dugar v. The State of Texas
          No. 14-14-00245-CR
               Conviction reversed on April 9, 2015
               Unexpected response to appellant’s bail request
                  filed on April 24, 2015
               Unexpected Petition for Discretionary Review filed
                  May 9, 2015.
   (6)    Odel Roderick Allen v. The State of Texas
          No. 14-14-00708-CR
          Brief filed May 11, 2015
   (7)    The State of Texas v. Charles Trahan
          County Court At Law No. 4
          1974704
               Assisted trial prosecutor in Motion for New Trial
               Preparing for State’s appeal
               Filed Notice of Appeal May 11, 2015
               Assigned to the Fourteenth Court of Appeals on
                  May 20, 2015
   (8)    Albert Nieves v. The State of Texas
          No. 01-14-00294-CR
          Brief filed May 29, 2015
        Consequently, the undersigned attorney has been unable to
        complete the State’s reply brief in this case in the time permitted
        despite due diligence, and the requested extension of time is
        necessary to permit the undersigned attorney to adequately
        investigate, complete, and file the State’s appellate brief for this
        cause. The undersigned attorney requests a final extension of 30
        days to complete briefing on this case and believes it will be
        completed by July 3, 2015. The State’s motion is not for purposes of
        delay, but so that justice may be done.

WHEREFORE, the State prays that this Court will grant a 30 day extension of

time for the undersigned attorney to complete and file the State’s appellate brief in

this case.



                                                    Respectfully submitted,

                                                    /s/ Katie Davis
                                                    KATIE DAVIS
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002-1923
                                                    (713) 755-5826
                                                    Davis_Katie@dao.hctx.net
                                                    TBC No. 24070242
                         CERTIFICATE OF SERVICE

    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

Nicole DeBorde
712 Main Street, Suite 2400
Houston, TX 77002
713-228-8500
Nicole@BSDLawFirm.Com




                                                 /s/ Katie Davis
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Davis_Katie@dao.hctx.net
                                                 TBC No. 24070242
Date: June 2, 2015